  Case: 1:17-cv-01973 Document #: 761 Filed: 12/03/19 Page 1 of 4 PageID #:50954




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

MOTOROLA SOLUTIONS, INC., and
MOTOROLA SOLUTIONS MALAYSIA
SDN. BHD.
                                                 Case No. 1:17-CV-01973
                      Plaintiffs,

              v.

HYTERA COMMUNICATIONS                            Honorable Charles R. Norgle Sr.
CORPORATION LTD.,
HYTERA AMERICA, INC., and
HYTERA COMMUNICATIONS
AMERICA (WEST), INC.
                 Defendants.


           DEFENDANTS’ RULE 50(a) MOTION FOR DIRECTED VERDICT
                             ON ALL COUNTS

       Pursuant to Rule 50(a) of the Federal Rules of Civil Procedure, Defendants (“Hytera”)

respectfully move for directed verdict on all counts. The grounds for this motion are set forth

and detailed in the attached supporting brief. Those grounds include the following:

      As a matter of law, Motorola’s trade secret claims are barred by the statute of limitations,

       and Motorola’s fraudulent concealment defense fails;

      Hytera is entitled to judgment as a matter of law on Motorola’s trade secret claims due to

       the absence of sufficient evidence of a trade secret and Motorola’s failure to take

       reasonable confidentiality measures;

      Hytera is entitled to judgment as a matter of law on Motorola’s trade secret claims due to

       the absence of sufficient evidence that Hytera acquired or used the trade secret;

      Hytera is entitled to judgment as a matter of law on Motorola’s Copyright claims because

       Motorola has not proven the protectability of what it contends is copied; Motorola has not

                                                1
  Case: 1:17-cv-01973 Document #: 761 Filed: 12/03/19 Page 2 of 4 PageID #:50954




        proven which alleged copying is associated with which of the four works at issue in the

        case; and the copyright claim is limited to three years before the amended complaint;

       Motorola is not entitled to recover for acts committed and damages occurred outside of

        the United States;

       Motorola failed to present a submissible case on punitive damages and any award of

        punitive damages in this case would violate federal due process.

         Accordingly, Hytera respectfully requests that the Court enter judgment in its favor on

all counts.


Date: December 3, 2019                          Respectfully submitted,

                                                /s/ Boyd Cloern
                                                Boyd Cloern (pro hac vice)
                                                bcloern@steptoe.com
                                                Michael Allan (pro hac vice)
                                                mallan@steptoe.com
                                                Jessica Rothschild (pro hac vice)
                                                jrothschild@steptoe.com
                                                Kassandra Officer (pro hac vice)
                                                kofficer@steptoe.com
                                                David Bettwy (pro hac vice)
                                                dbetwy@stepteo.com
                                                Brian Johnson (pro hac vice)
                                                bjohnso@steptoe.com
                                                Alice Loughran (pro hac vice)
                                                aloughran@steptoe.com
                                                Scott Richey (pro hac vice)
                                                srichey@steptoe.com
                                                Christopher Suarez
                                                csuarez@steptoe.com
                                                John William Toth (pro hac vice)
                                                btoth@steptoe.com
                                                STEPTOE & JOHNSON LLP
                                                1330 Connecticut Avenue NW
                                                Washington, DC 20036
                                                Telephone: (202) 429-300
                                                Facsimile: (202) 429-3902


                                                2
Case: 1:17-cv-01973 Document #: 761 Filed: 12/03/19 Page 3 of 4 PageID #:50954




                                      Daniel Stringfield
                                      dstringfield@steptoe.com
                                      Tron Fu
                                      tfu@steptoe.com
                                      STEPTOE & JOHNSON LLP
                                      227 West Monroe Street, Suite 4700
                                      Chicago, IL 60606
                                      Telephone: (312) 577-1300
                                      Facsimile: (312) 577-1370

                                      Mark McDougall (pro hac vice)
                                      mmcdougall@calfee.com
                                      Joshua Ryland (pro hac vice)
                                      jryland@calfee.com
                                      Todd Tucker (pro hac vice)
                                      ttucker@calfee.com
                                      CALFEE, HALTER & GRISWOLD LLP
                                      The Calfee Building
                                      1405 East Sixth Street
                                      Cleveland, OH 44114
                                      Telephone: (216) 622-8200
                                      Facsimile: (216) 241-0816

                                      Attorneys for Defendants Hytera
                                      Communications Corp., Hytera America, Inc.,
                                      and Hytera Communications (West), Inc.




                                      3
  Case: 1:17-cv-01973 Document #: 761 Filed: 12/03/19 Page 4 of 4 PageID #:50954




                               CERTIFICATE OF SERVICE

       I, Boyd Cloern, an attorney, hereby certify that on December 3, 2019, I caused a true and

correct copy of the foregoing motion to be served via the Court’s ECF system upon all counsel

of record.

                                                   /s/Boyd Cloern
                                                   Boyd Cloern




                                               4
